Name: 88/390/EEC: Council Decision of 11 July 1988 on special support for the development of agricultural statistics in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: management;  farming systems;  Europe
 Date Published: 1988-07-16

 Avis juridique important|31988D039088/390/EEC: Council Decision of 11 July 1988 on special support for the development of agricultural statistics in Ireland Official Journal L 186 , 16/07/1988 P. 0039 - 0042*****COUNCIL DECISION of 11 July 1988 on special support for the development of agricultural statistics in Ireland (88/390/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is necessary, for effective and balanced implementation of the common agricultural policy in Ireland, to have statistical information of satisfactory scope and reliability on agricultural holdings and mainly on farming activity undertaken on agricultural holdings in that State; Whereas the implementation of an effective system for recording statistics which are mainly based on farm holdings in the agricultural sector in Ireland will be in the interest of the Community and will contribute to the attainment of the objectives defined in Article 39 (1) (a) of the Treaty; Whereas, for technical and organizational reasons, fundamental and far-reaching changes to the system for the collection and processing of basic information relating to agricultural holdings should be made from 1988 to permit Ireland to meet, both from a qualitative and a quantitative point of view, the needs for statistical data required for the formulation and the follow-up of the common agricultural policy; Whereas, on account of economic and budgetary constraints, Ireland does not have sufficient means to undertake the considerable development work necessary to introduce an effective and reliable new survey system; Whereas a Community contribution towards financing the measures to be taken must be envisaged without, however, making expenditure chargeable to the Community budget which relates to administrative costs or personnel within the meaning of Article 1 (4) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5); Whereas the three year programme (hereinafter called 'the programme') submitted by Ireland to meet Community requirements in the area of agricultural statistics involves overall expenditure of seven million ECU; whereas the Community contribution should not exceed half of that sum; Whereas, while Ireland should retain responsibility for the management of the programme in the light of existing administrative structures, certain conditions should be laid down to guarantee optimum utilization of the Community's financial contribution; Whereas the Community must be able to ensure that the measures taken by Ireland will help to attain the objectives of the joint action and will fulfil the conditions under which the Community financing is granted; whereas the Commission will take the measures required to review the programme; Whereas a procedure should be laid down whereby the Member States and the Commission will cooperate closely in the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 In order to organize a system for compiling and processing statistics in the agricultural sector in Ireland which will fully satisfy Community requirements in this field, Ireland shall ensure: (a) the strengthening of the central technical and administrative infrastructure responsible for organizing, programming and implementing the compiling and processing of agricultural statistical data; (b) the strengthening of the local technical and administrative infrastructure so that the required surveys are carried out in such a manner as to guarantee their statistical validity; (c) an improved basis for sampling by creating a register of agricultural holdings; (d) the gradual introduction of a coherent programme of statistical surveys, conducted on the basis of samples at agricultural holding level. Article 2 Ireland shall ensure that, once the restructuring is completed, the organization of the system referred to in Article 1 guarantees the carrying out of existing or future relevant surveys at Community level and that these surveys fulfil the requirements of Community law as regards scope and purpose and the reliability and time limits prescribed, without any further financial aid being granted by the Community, other than the contribution provided for in this Decision, except in cases where Community contributions are also laid down for the other Member States. Article 3 1. The organization of the new system of surveys under Article 1 shall take the form of a programme which is to begin in 1988 and shall be spread over a period of three years (1988 to 1990). The new system shall apply in particular to work on agricultural statistics, involving surveys on agricultural holdings provided for in the statistical programmes of the European Communities. 2. The timetable for carrying out the programme is laid down in the Annex. 3. Ireland shall be entitled to submit amendments to the running of the programme. The Commission shall, in accordance with the procedure laid down in Article 7, decide whether such amendments shall be approved. Article 4 1. From 1988 to 1990 Ireland shall carry out the programme described in the Annex. Ireland shall submit, each year (year t), in the month of June of the years 1988, 1989, 1990 and 1991: (a) a progress report on the work completed during year t-1 detailing particularly information on the progress made in the reinforcement of the technical and administrative machinery and on the experience gained from the implementation of the programme; (b) the annual detailed programme to be carried out the next year (year t+1). However, the annual detailed programme which will be applied in 1989 will be communicated at the latest three months following the date on which this Decision takes effect. 2. At the request of the Commission, Ireland shall supply additional information as necessary on the progress achieved in implementing the programme and on the annual programme. 3. The report on the progress of work and the annual programme shall be approved by the Commission in accordance with the procedure as laid down in Article 7. Article 5 The Commission shall take all the necessary steps to ensure that the running of the programme enables the objectives referred to in Article 1 to be attained. Article 6 1. The Community shall reimburse to Ireland 50 % of actual expenditure of the programme up to the amount of the appropriations entered for this purpose in the general budget of the European Communities. The amount considered necessary for the Community contribution shall be 3,5 million ECU for the programme as a whole. 2. Applications for reimbursement shall refer to the sums spent by Ireland during a calendar year and shall be presented to the Commission during the year which follows, together with the report on the progress of work as laid down in Article 4 (1). Article 7 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Statistics (hereinafter referred to as 'the Committee') by its chairman, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on these measures within a time limit which may be set by the chairman in accordance with the urgency of the matters submitted for discussion. It shall act by a majority of 54 votes, the votes of the Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission shall adopt the measures, which shall be immediately applicable. However, if they are not in accordance with the opinion of the Committee, the Commission shall submit them to the Council without delay. If this is done, the Commission may delay the application of the proposed measures by not more than one month after the date of submission. The Council, acting by a qualified majority, may take a different decision within a period of one month. Article 8 This Decision is addressed to Ireland. Done at Brussels, 11 July 1988. For the Council The President P. ROUMELIOTIS (1) OJ No C 118, 5. 5. 1988, p. 9. (2) Opinion delivered on 17 June 1988 (not yet published in the Official Journal). (3) Opinion delivered on 2 June 1988 (not yet published in the Official Journal). (4) OJ No L 94, 28. 4. 1970, p. 13. (5) OJ No L 185, 15. 7. 1988, p. 1. ANNEX TIMETABLE FOR IMPLEMENTING THE THREE YEAR DEVELOPMENT PLAN (1988 TO 1990) Year 1 - 1988 The following work programme will be pursued in 1988: - large scale pilot tests of a new postal survey approach will be undertaken in tandem with the traditional enumerator survey system: - the results of the pilot tests will be examined to determine optimum survey procedures with particular attention being paid to questionnaire design, dispatch and receipt of forms, non-response follow-up procedures and data processing requirements; - direct comparisons will be made between data obtained through use of the new and existing survey procedures with a view to establishing linkages which will allow continuity to be maintained in the population estimates produced in the interim changeover period; - available administrative sources will be examined to determine their statistical potential and, in particular, the extent to which they can be incorporated into a comprehensive and up-to-date register system for agricultural holdings; - a start will be made on the programme for the acquisition of computer and other necessary support equipment (hardware and software); - work will be started on the development of computer systems etc. for the handling and processing of the surveys; - training programmes for personnel engaged in the conduct and processing of the surveys will be initiated. Year 2 - 1989 The programme of work outlined for 1988 will be continued with the following key features or additions: - the changeover to a fully postal system for the annual sample inquiries will be completed and the new system thus established will be maintained on an interim basis pending the completion of the overall development programme; - preparations will be made for the field work, to be undertaken in 1990, for the establishment of a new comprehensive register of holdings: - the computer processing systems, etc. will be developed so as to handle a full-scale census of agriculture to be held in conjunction with the register fieldwork in 1990. Year 3 - 1990 The programme of work initiated in the previous two years will be brought to a completion in 1990, with the establishment of a computer-based register of holdings following an extensive field operation in June 1990. The new register will be used to launch a permanent series of annual postal surveys in early 1991 which will replace the interim series established in 1989. Procedures for maintaining the base register up to date, through linkage with administrative records and the use of special surveys, will also be put in place.